[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               APRIL 24, 2009
                            No. 08-15978                     THOMAS K. KAHN
                        Non-Argument Calendar                     CLERK
                      ________________________

                        Agency No. A094-911-877

RICARDO DIEGO PEDRO,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (April 24, 2009)

Before BIRCH, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      Ricardo Diego Pedro, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’s (“BIA”) order affirming the Immigration

Judge’s (“IJ”) order dismissing his application for asylum and withholding of

removal. We conclude that we lack jurisdiction over the denial of asylum because

it was time-barred, and that substantial evidence supports the denial of withholding

of removal. Accordingly, we DISMISS his petition as to his asylum claim and

DENY his petition as to his claim for withholding of removal.

                                I. BACKGROUND

      Diego Pedro fled Guatemala and entered the United States in April 2002

without being admitted or paroled by an immigration officer. In September 2006,

he applied for asylum and withholding of removal under the Immigration and

Nationality Act (“INA”), 8 U.S.C. § 1231(b)(3), and relief under the Convention

Against Torture (“CAT”), 8 C.F.R. § 1208.16-18. Diego Pedro asserted in his

application that he feared the guerillas would harm him if he returned to Guatemala

because he is Mayan and they had previously beat his parents.

      At his asylum hearing, Diego Pedro recounted two incidents in which the

guerillas came to his home and threatened his family. Although his family was not

harmed during a 1994 visit, the guerillas hit his father in 1996. Diego Pedro

believed the guerillas wanted to kill his father because he belonged to the civil

patrol. His father managed to escape but has not contacted Diego Pedro since
                                           2
1996. Diego Pedro also testified that he evaded recruitment by the guerillas in

1998. He fled Guatemala for the United States four years later, in 2002, when he

was seventeen years old. Diego Pedro stated that he feared the guerillas would

hurt him if he returned.

      The IJ found that Diego Pedro’s application with respect to his asylum claim

was statutorily time-barred because he failed to file it within one year of his arrival,

and his ignorance of the law did not constitute extraordinary circumstances

excusing him from the one-year deadline. With respect to withholding of removal

under the INA, the IJ credited Diego Pedro’s testimony but found that he still

failed to prove that it was more likely than not that his life or freedom would suffer

if he returned to Guatemala. The IJ specifically found that neither the 1996

incident in which the guerillas hit his father nor the 1998 attempt by the guerillas to

recruit Diego Pedro amounted to past persecution. Finally, the IJ denied relief

under the CAT because Diego Pedro was never harmed in Guatemala or tortured

by the guerillas, the guerillas were not the government, and the guerillas were no

longer active because of their peace accord with the government.

      The BIA agreed with the IJ’s reasoning on all grounds and dismissed Diego




                                           3
Pedro’s appeal. Diego Pedro then filed the instant petition, challenging the denial

of asylum and withholding of removal under the INA.1

                                      II. DISCUSSION

       We review the decisions of both the IJ and the BIA because the BIA adopted

the IJ’s reasoning. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). We will affirm if the decisions are “supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” See Ruiz v.

Gonzales, 479 F.3d 762, 765 (11th Cir. 2007) (quotation marks and citation

omitted). Under the substantial evidence test, we view the evidence and all

reasonable inferences in favor of the agency’s decision. See Adefemi v. Ashcroft,

386 F.3d 1022, 1027 (11th Cir. 2004) (en banc). We cannot reverse factual

findings unless the record compels it; “the mere fact that the record may support a

contrary conclusion is not enough to justify a reversal of the administrative

findings.” Id.

A. Jurisdiction over Denial of Asylum

       The first issue is whether we have jurisdiction to review the denial of Diego



       1
          Although Diego Pedro makes a passing reference in his brief to the BIA’s denial of
relief under the CAT, he makes no argument as to the merits of that decision (i.e., that it is more
likely than not that he will be tortured in Guatemala at the hands of the government). He has
therefore abandoned his CAT claims. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228
n.2 (11th Cir. 2005) (per curiam) (applying rule that “[w]hen an appellant fails to offer argument
on an issue, that issue is abandoned”).
                                                  4
Pedro’s asylum claim. The government contends that we lack jurisdiction because

his asylum application was deemed untimely. Diego Pedro submits that we have

jurisdiction because he has raised constitutional claims and questions of law.

      We review our subject-matter jurisdiction de novo. See Ruiz, 479 F.3d at

765. An alien has one year after entering the United States in which to apply for

asylum. See 8 U.S.C. § 1158(a)(2)(B). An application filed after one year may be

considered if the alien establishes changed or extraordinary circumstances to

excuse his untimely filing. See id. § 1158(a)(2)(D). Pursuant to 8 U.S.C. §

1158(a)(3), we lack jurisdiction to review a determination that an alien’s

application was time-barred and that changed or extraordinary circumstances did

not justify the delay. See id. § 1158(a)(3); Ruiz, 479 F.3d at 765. Furthermore,

although we retain jurisdiction to review constitutional and legal questions, “[t]he

timeliness of an asylum application is not a constitutional claim or question of

law.” Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954, 957 (11th Cir. 2005) (per

curiam).

      Here, the IJ and BIA concluded that Diego Pedro’s asylum application was

untimely because he filed it four years after he entered the United States, and he

did not establish changed or extraordinary circumstances to excuse his delay. We

do not have jurisdiction to review a denial of asylum on those grounds. See 8



                                          5
U.S.C. § 1158(a)(3); Ruiz, 479 F.3d at 765. Accordingly, we dismiss Diego

Pedro’s petition as to his asylum claim for lack of jurisdiction.

B. Withholding of Removal under the INA

          Next, Diego Pedro argues that he is eligible for withholding of removal

based on past persecution for being Mayan and his father’s position as a civil

patrol.

          An alien seeking withholding of removal under the INA bears the burden of

showing that it is “more likely than not” that removal will subject him to

persecution on account of his race, religion, nationality, membership in a particular

social group, or political opinion. Ruiz, 479 F.3d at 765-66 (quotation marks and

citation omitted). Persecution is an “extreme concept” requiring more than mere

harassment or isolated incidents of intimidation. Id. (quotation marks and citation

omitted). If an alien establishes past persecution, a rebuttable presumption exists

that his life or freedom would be threatened upon return to his country. See id. An

alien is not entitled to withholding of removal, however, if the alien could

reasonably avoid a future threat by relocating to another region of that country.

See id.

          Substantial evidence supports the IJ and BIA’s denial of Diego Pedro’s

application for withholding of removal. First, we agree that Diego Pedro failed to

establish past persecution. Diego Pedro’s sporadic encounters with the guerillas
                                            6
during the 1990's never resulted in any personal harm. Although the guerillas hurt

his father on one occasion, this does not constitute extreme persecution against

Diego Pedro. Compare id. (concluding that Ruiz suffered past persecution because

the FARC beat him twice, made threatening phone calls, and kidnapped him for

eighteen days).

      Second, Diego Pedro has not proven that it is more likely than not that he

will be persecuted by guerillas if he returned to Guatemala. The incidents he

described occurred over a decade ago, and the government and guerilla rebels

signed a peace agreement in 1996. Moreover, Diego Pedro acknowledged that his

mother and two siblings continue to reside in Guatemala. This fact further

undermines his claim of future persecution and demonstrates the possibility of

avoiding any future threat through relocation. See Ruiz v. U.S. Att’y Gen., 440

F.3d 1247, 1259 (11th Cir. 2006) (per curiam) (affirming IJ’s determination that

relocation could avoid future persecution given that the alien’s son and parents

remain unharmed in Columbia).

      Accordingly, we deny Diego Pedro’s petition with respect to his withholding

of removal claim under the INA.



                               III. CONCLUSION



                                          7
       Based on the foregoing, we DISMISS for lack of jurisdiction Diego Pedro’s

petition with respect to his asylum claim. We find substantial evidence to support

the denial of withholding of removal under the INA and therefore DENY his

petition as to that claim.

       DISMISSED in part; DENIED in part.




                                         8